Currey, J., concurring specially.
The defendant’s contract was, in effect, to pay the debt due the plaintiff in gold coin of the United States, or its equivalent in legal currency, or United States notes issued under the laws of Congress; which notes were, by those laws, declared lawful money and a legal tender in the payment of certain private *278debts. This Court has held in several cases that these notes are lawful money and a legal tender in the payment of private debts. It being so judicially determined, it results as a logical necessity that, in judgment of law, a given number of dollars of one kind of lawful money of the United States of America is the equivalent of the same number of dollars of another kind of lawful money of the same United States. So that when one promises in the alternative to pay another a specified number of dollars of one kind of lawful money or its equivalent of another kind of lawful money, Ms promise is to pay the sum specified in any kind of lawful money of the United States. I therefore agree with my brethren that the judgment of the District Court should be modified in the particular stated.
Mr. Justice Rhodes expressed no opinion.